        Case 1:19-cv-01158-ALC-KHP Document 88 Filed 01/07/20 Page 1 of 1




                                                                             Alan J. Sasson
                                                                             5300 Kings Highway
                                                                             Brooklyn, NY 11234
                                                                             (718) 339-0856


                                                       January 07, 2020
 VIA ECF
 The Honorable Magistrate Katharine H. Parker
 United States District Court
 Southern District of New York
 500 Pearl Street, Room 750
 New York, New York 10007                                                                   1/8/20


         Re:    Zyppah, Inc. d/b/a Zyppah v. United Secured Capital, LLC, et al., 1:19-cv-01158


         Dear Hon. Judge Parker,

        This office represents Green Note Capital Partners, Inc., United Secured Capital, LLC,
 Isaac Kassab and Gabriel Mann (collectively, the Green Note Defendants"), each named as a
 defendant in this action.

        Due to a calendaring error, the undersigned inadvertently missed the Court's deadline of
 January 6, 2020 to file the Green Note Defendants' moving brief.

         The Green Note Defendants, through its undersigned counsel, respectfully request a two
 (2) day extension to file its moving brief, which is the Green Note Defendants first request for an
 extension. Prior to filing this letter motion, the undersigned emailed Plaintiff's counsel seeking
 their consent, but no response has been received.


                                                       Respectfully Submitted,

                                                       /s/ Alan J. Sasson
                                                       Alan J. Sasson

The Court reluctantly grants the Green Note
Defendants' request for an extension to file the
moving brief for their motion to quash. The deadline
is extended to January 9, 2020. No further
extensions will be granted.
                                                                1/8/20
Defendants are reminded that it is their responsibility
to review the docket in advance of any conference
with the Court and to comply with all Court deadlines.
